ON MOTION
SCHALL, Circuit Judge.

ORDER

Michael D. Reed moves for reconsideration of the court’s November 17, 2005 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Reed’s motion for reconsideration is granted.
(2) The November 17, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*903(3) Reed’s brief is due within 30 days of the date of filing of this order.